In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
TERRIE OCKMAND,            *
                           *                          No. 11-105V
               Petitioner, *                          Special Master Christian J. Moran
                           *
v.                         *                          Filed: May 14, 2013
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *                          Attorneys’ fees and costs; stipulation of
                           *                          fact; award in the amount to which
               Respondent. *                          respondent does not object
                           *
*************************

                    UNPUBLISHED DECISION ON FEES AND COSTS1

Isaiah Richard Kalinowski, Maglio, Christopher & Toale, Sarasota, FL, for petitioner;
Alexis B. Babcock, U.S. Department of Justice, Washington, D.C., for Respondent.

        Petitioner, Terrie Ockmand, filed a stipulation of fact concerning final attorneys’ fees and
costs in the above-captioned matter on May 2, 2013.2 Previously, petitioner submitted a draft
application for final attorneys’ fees and costs to respondent for review and comment. During
informal discussions, respondent raised objections to certain items in petitioner’s draft
application. Based on these discussions, petitioner amended his application to request
reimbursement for attorneys’ fees and costs in the amount of $21,496.32. In addition, petitioner
personally incurred reimbursable out-of-pocket litigation costs in the amount of $40.00.
Respondent does not object to the amended request. The Court awards this amount.

      Petitioner filed his petition on February 18, 2011 and was awarded compensation on
November 29, 2012. Judgment entered on November 30, 2012. Because petitioner received
compensation, he is entitled to an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).


       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       2
        Issuance of the instant decision was delayed by the subsequent filing of petitioner’s
statement in compliance with General Order #9 on May 10, 2013.
        Petitioner seeks a total of $21,496.32 in attorneys’ fees and costs for their counsel.
Additionally, in compliance with General Order No. 9, petitioner states that she incurred $40.00
in out-of-pocket litigation expenses while pursuing this claim. Respondent has no objection to
the amounts requested for attorneys’ fees and costs, and petitioner’s costs, which total
$21,536.32.

       After reviewing the request, the court awards:

       A. A lump sum payment of $21,496.32 in the form of a check payable jointly to
          petitioner and petitioner’s counsel, Isaiah Kalinowski, for attorneys’ fees and
          costs available under 42 U.S.C. §300aa-15(e); and

       B. A lump sum payment of $40.00 in the form of a check payable to petitioner for
          out-of-pocket expenses incurred by petitioner in proceeding on the petition.

       The court thanks the parties for their cooperative efforts in resolving this matter.

       The Clerk shall enter judgment accordingly.3

       IT IS SO ORDERED.

                                                      s/Christian J. Moran
                                                      Christian J. Moran
                                                      Special Master




       3
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.